Exhibit 10.2

LOGO [g183844g68y43.jpg]

May 4, 2011

Microvision, Inc.

6222 185th Avenue NE

Redmond, Washington 98052

 

Re: Engagement of Reedland Capital Partners, an Institutional Division

of Financial West Group as Placement Agent for Microvision, Inc.

Gentlemen:

This letter (this “Engagement Letter”) will confirm our agreement with
Microvision, Inc. (the “Company”) with respect to the engagement of Reedland
Capital Partners, an Institutional Division of Financial West Group
(“FWG/Reedland”) as the Company’s placement agent, solely in connection with the
placement of the Company’s common stock to Azimuth Opportunity, Ltd.
(collectively with its affiliated funds, the “Investor”), as more fully
described herein. FWG/Reedland hereby agrees, on a best efforts basis and
subject to the satisfactory completion of our continuing due diligence, to place
up to Forty Million Dollars ($40,000,000) of the Company’s authorized but
unissued common stock (the “Common Stock” or “Common Shares”) with the Investor,
as more particularly set forth below and subject to the terms and conditions of
this Engagement Letter.

The Common Stock will be offered and sold on such terms as the Company and the
Investor may agree upon in that certain “Common Stock Purchase Agreement”, dated
May 4, 2011, by and between the Company and the Investor (the “Purchase
Agreement”) and the offering and sale of such Common Stock shall be made in
reliance upon the provisions of Section 4(2) of the Securities Act of 1933 (the
“Securities Act”) and Regulation D promulgated pursuant to the Securities Act,
as amended (“Regulation D”). FWG/Reedland will use no offering materials other
than the Company’s publicly filed reports and such other materials, including
the Purchase Agreement and a registration rights agreement, as the Company will
have approved prior to their use. The parties hereto agree that the Common
Shares will be offered and sold by the Company in compliance with all applicable
federal and state securities laws and regulations, including but not limited to
Regulation D. The Investor shall certify to the Company in writing in the
Purchase Agreement that it is an “accredited investor” as that term is defined
by Rule 501(c) of Regulation D. The placement of the Common Stock by
FWG/Reedland to the Investor as contemplated hereby may be referred to herein as
the “Offering”.

The term of FWG/Reedland’s engagement (the “Engagement Period”) as placement
agent for the offer and sale of the Common Stock to the Investor will commence
on the date of actual receipt by FWG/Reedland of an executed copy of this
Engagement Letter

 

30 Sunnyside Avenue | Mill Valley | CA 94941 | (415) 383-4700 | Fax (415)
383-4799



--------------------------------------------------------------------------------

from the Company and, unless extended pursuant to the further written agreement
of the parties, will expire upon the earlier of (i) June 1, 2013, (ii) the date
that all the shares of Common Stock under the Purchase Agreement have been
issued and sold, (iii) the date that the Investor has purchased an aggregate of
$40,000,000 of shares of Common Stock, or that number of shares which is one
share less than twenty percent (20.0%) of the total issued and outstanding
shares of Common Stock as of the effective date of the Purchase Agreement,
whichever occurs first, pursuant to the Purchase Agreement, (iv) the date that
the Offering is terminated by the Company or the Investor or (v) the date that
FWG/Reedland breaches any representation or covenant in this Engagement Letter.
To the extent the Company so requests, FWG/Reedland will assist with each
settlement of the purchase of the Common Stock pursuant to the Offering (each, a
“Closing”). There may be multiple Closings of the Offering during the Engagement
Period.

Upon the date of each Closing of the purchase of the Common Shares, the Company
hereby agrees to pay FWG/Reedland a cash commission equal to one percent
(1.00%) of the aggregate dollar amount paid to the Company for the Common Shares
purchased by the Investor in connection therewith. Such cash commission(s) shall
be payable to FWG/Reedland at the direction of the Company via wire transfer in
accordance with the wiring instructions annexed hereto as Exhibit B.

This Engagement Letter is for the confidential use of the Company and
FWG/Reedland only, and may not be disclosed by the Company or by FWG/Reedland
(in whole or in part) for any reason to any person other than their respective
Board of Directors, executive management or its attorneys, accountants or
financial advisors, and then only on a confidential basis in connection with the
proposed Offering, except where disclosure is required by applicable law, stock
exchange rule or regulation, or is previously agreed to in writing to by the
Company and FWG/Reedland. The parties hereto acknowledge and agree that,
notwithstanding the preceding sentence, (i) the arrangement contemplated hereby
will be disclosed by the Company in its SEC filings and this Engagement Letter
may be filed with the SEC and (ii) the arrangement contemplated hereby may also
be disclosed by the Company in its reports filed pursuant to the Securities
Exchange Act of 1934, as amended.

The terms of this Engagement Letter will be governed by and interpreted in
accordance with the laws of the State of California, and any disputes arising
hereunder shall be exclusively and finally settled by an arbitration
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules in San Francisco, California. The arbitration shall
be conducted by a single arbitrator mutually agreed upon by the parties. The
determination, finding, judgment, and/or award made by the arbitrator shall be
made in writing, shall state the basis for such determination, shall be signed
by the arbitrator and shall be final and binding on all parties, and there shall
be no appeal or reexamination thereof, except for fraud, perjury, evident
partiality, or misconduct by an arbitrator prejudicing the rights of any party
and to correct manifest clerical errors. The arbitrator shall award to the
prevailing party, if any, as determined by the arbitrator, its reasonable
attorneys’ fees and costs.

During the Engagement Period and for 60 days thereafter, the Company agrees that
any reference to FWG/Reedland in any press release or other communications
issued



--------------------------------------------------------------------------------

by the Company to the public relating to the Offering will refer to FWG/Reedland
as “Reedland Capital Partners, an Institutional Division of Financial West
Group”. Additionally, the Company acknowledges that FWG/Reedland may at its
option and expense (and only after the first public disclosure or announcement
of the Offering by the Company) place announcements and advertisements or
otherwise publicize FWG/Reedland’s role in facilitating the Offering (which may
include the reproduction of the Company’s logo), stating that FWG/Reedland acted
as placement agent in connection with such transaction; provided, however, that
FWG/Reedland shall first submit a copy of any such announcement or advertisement
to the Company for its approval, which approval shall not be unreasonably
withheld.

The Company hereby agrees that: (1) within three (3) days of each date that the
Company provides the Investor with a “Fixed Notice Request” (as defined in the
Purchase Agreement) it will provide FWG/Reedland with a copy of such Fixed
Notice Request by facsimile to (415) 383-4799 (Attn: Jason Cohen), and (2) it
will comply with all applicable federal and state securities laws and
regulations with respect to the Offering.

FWG/Reedland hereby agrees and represents that: (1) FWG/Reedland is an
institutional division of Financial West Group (member FINRA/SIPC), which is a
broker/dealer registered by FINRA in accordance with all applicable laws and
regulations in each jurisdiction in which FWG/Reedland intends to use its best
efforts to place the Offering, including, without limitation, in the State of
Washington and payment of the commission contemplated under this agreement will
not jeopardize the Company’s compliance with Regulation D and applicable federal
and state securities laws; (2) FWG/Reedland will not make any representations to
the Investor about the Company other than information included in the Company’s
public filings or otherwise conveyed to FWG/Reedland by the Company in writing;
(3) FWG/Reedland will not do any advertising or make any general solicitation on
behalf of the Company in connection with the Offering; (4) FWG/Reedland will
comply with all applicable federal and state securities laws and regulations
with respect to the Offering; (5) FWG/Reedland is not affiliated with the
Investor or the Company; and (6) FWG/Reedland agrees to keep confidential any
nonpublic material information about the Company conveyed to FWG/Reedland by the
Company. In further consideration of FWG/Reedland’s placement of the Common
Shares, the Company and FWG/Reedland agree to be fully bound by all of the
indemnification provisions set forth on Exhibit A, a copy of which is attached
hereto and is fully incorporated herein by this reference.

The parties acknowledge and agree that nothing contained herein shall modify or
affect the rights or obligations of the Company and the Investor under the
Purchase Agreement.

[THIS SPACE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

If the foregoing is acceptable, please sign and return to us a copy of this
Engagement Letter, which will represent the entire agreement between the Company
and FWG/Reedland with respect to the matters addressed herein and will supersede
all previous oral or written agreements or understandings of any nature
whatsoever between the parties. We look forward to working with you.

 

Sincerely,     Reedland Capital Partners     Microvision, Inc. By:   /s/ Robert
Schacter     By:   /s/ Jeff T. Wilson   Senior Vice President (FWG)     Title:  
Chief Financial Officer Agreed & Accepted:       Financial West Group       By:
  /s/ Thomas Krueger         Title: Chief Compliance Officer      



--------------------------------------------------------------------------------

Exhibit A to Engagement Letter

Company Indemnification Provisions

Microvision, Inc. (the “Company”) agrees to indemnify and hold harmless Reedland
Capital Partners, an Institutional Division of Financial West Group
(“FWG/Reedland”), and its directors, officers, and each person, if any, who
controls FWG/Reedland within the meaning of Section 15 of the Securities Act of
1933, as amended, or Section 20(a) of the Securities Exchange Act of 1934, as
amended (collectively, the “Indemnitees” and each individually an “Indemnitee”),
to the fullest extent permitted by applicable law, from and against any and all
claims, demands, causes of action, obligations, losses, damages, liabilities,
costs or expenses arising in law, equity or otherwise, of any nature whatsoever,
including without limitation, any and all reasonable legal, accounting and other
professional fees and related costs and disbursements and other costs, expenses,
or disbursements relating thereto (collectively, the “Liabilities”), directly or
indirectly, based upon or arising out of, or in connection with:

 

  (a) Any act or omission of the Company (or any affiliate thereof) in
connection with the Engagement Letter between FWG/Reedland and the Company to
which this Exhibit A is an integral part (the “Engagement Letter”) or the
transactions contemplated thereby, including, without limitation, any violation
of applicable laws or regulations by the Company (or any affiliate thereof); or

 

  (b) any untrue or alleged untrue statement of a material fact contained in any
document or other information of any nature whatsoever (oral or written)
furnished by the Company (or any affiliate thereof) to Azimuth Opportunity, Ltd.
(collectively with its affiliated funds, the “Investor”) in connection with the
Offering; or

 

  (c) any omission to state a material fact necessary to make any of the
documents or other information of any nature whatsoever (oral or written)
furnished by the Company (or any affiliate thereof), to the Investor, pursuant
to any offering materials, not misleading; or

 

  (d) any breach by the Company (or any affiliate thereof) of any of the terms
of the Engagement Letter between FWG/Reedland and the Company, or any purchase
and sale agreement, registration rights agreement, or other agreement between
the Company and the Investor, or the terms of the securities purchased or
issuable pursuant thereto.

The Company may, at its own expense, seek reimbursement of amounts already paid
to such Indemnitee once and to the extent the relevant Liabilities are
determined in a final judgment by court of competent jurisdiction (not subject
to further appeal) to have resulted primarily and proximately from any
Indemnitee’s gross negligence or willful misconduct. These indemnification
provisions are in addition to any liability that the Company may otherwise have
to any Indemnitee or the Investor.



--------------------------------------------------------------------------------

The Company further agrees that no Indemnitee will have any liability for any
Liabilities (whether direct or indirect, in contract or tort or otherwise) to
the Company (or any affiliate thereof), or to any person (including, without
limitation, Company shareholders) claiming through the Company (or any affiliate
thereof) in connection with the engagement of FWG/Reedland or for or in
connection with the acts or omissions of any such Indemnitee or any other
Indemnitee, except to the extent that any such Liabilities are found in final
judgement by a court of competent jurisdiction (not subject to further appeal)
to have resulted primarily and proximately from the gross negligence or willful
misconduct (including a breach of any of the Reedland Covenants) of the
Indemnitee seeking indemnification.

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in final judgement by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, then
the Company, on the one hand, and the claiming Indemnitees on the other hand,
will contribute to the losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements (collectively,
the “Losses”) to which such Indemnitees may be subject. Said contribution will
be made in accordance with all relative benefits received by, and the fault of,
the Company on the one hand, and such Indemnitees on the other hand, in
connection with the statements, acts or omissions which resulted in such Losses,
together with the relevant equitable considerations and will be determined
pursuant to the arbitration provisions set forth in the Engagement Letter. No
person found liable for fraudulent misrepresentation will be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation. Notwithstanding any of the foregoing, the Indemnitees will
not be obligated to contribute in the aggregate for all of the Losses in any
amount that exceeds the aggregate amount of fees actually received by
FWG/Reedland pursuant to the Engagement Letter.

If any action, suit, proceeding, or investigation commenced which gives rise to
a claim for indemnification and which, in any Indemnitee’s reasonable judgement,
gives rise to a conflict of interest between the Company and the Indemnitees,
then the Company will be entitled to participate in the defense of any claim,
action, suit or proceeding as to which indemnification is being sought, and the
Company may (but will not be required to) assume the defense against the claim,
action, suit or proceeding with counsel satisfactory to it. After the Company
notifies the Indemnitee that the Company wishes to assume the defense of a
claim, action, suit or proceeding, the Company will not be liable for any
further legal or other expenses incurred by the Indemnitee in connection with
the defense against the claim, action, suit or proceeding, provided, however,
the Indemnitees will have the right to retain legal counsel of their own choice
to represent and advise them, and the Company will pay the reasonable fees,
expenses and disbursements of one (1) law firm for all Indemnitees incurred from
time to time in the manner set forth above. Such law firm will, to the extent
consistent with their professional responsibilities, cooperate with the Company
and any counsel designated by the Company. Neither the Company nor any affiliate
thereof will, without the prior written consent of the Indemnitee seeking
indemnification, settle or compromise any actual, potential or threatened claim
for which indemnification is sought hereunder, or permit a default or consent to
the entry of any judgement in respect thereof, unless such settlement,
compromise or consent includes, as an unconditional term thereof, the



--------------------------------------------------------------------------------

giving by the claimant to the Indemnitees of an unconditional release from all
liability in respect of such claim.

Neither termination nor completion of the engagement of FWG/Reedland pursuant to
the Engagement Letter will affect these indemnification provisions, which will
survive any such termination or completion and remain operative and in full
force and effect. If any term, provision, covenant or restriction contained in
the Engagement Letter or this Exhibit A is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable or against
its regulatory policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.



--------------------------------------------------------------------------------

Exhibit B to Engagement Letter

FWG/Reedland Wiring Instructions

(Financial West Group)